Citation Nr: 9922337	
Decision Date: 08/09/99    Archive Date: 08/24/99

DOCKET NO.  95-07 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	AnnMarie D. Mulcahey Leikauf, 
Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark E. Goodson, Associate Counsel 
INTRODUCTION

The veteran served on active duty from November 1944 to 
January 1948 in the U.S. Navy, and from January 1948 to 
October 1951 in the U.S. Air Force.  

In January 1974, the Board of Veterans' Appeals (Board) 
denied the veteran's claim of entitlement to service 
connection for a seizure disorder.  In January 1978, the 
Regional Office (RO) denied the veteran's petition to reopen 
his claim of entitlement to service connection for a seizure 
disorder, in response to a letter received in December 1977 
from the veteran's private physician, Michael M. Brand, M.D..  
Cf. 38 U.S.C.A. § 5108 (West 1991) (if new and material 
evidence is presented with respect to a claim that has been 
disallowed, the Secretary of VA shall reopen the claim and 
review the former disposition thereof).  The RO notified the 
veteran of that decision, but he did not initiate an appeal 
therefrom, and that decision became final.  See 38 C.F.R. 
§ 19.118 (1977).  In February 1994, the veteran's 
representative filed another petition to reopen the veteran's 
claim.  The RO denied the veteran's renewed petition in a May 
1994 decision.  The veteran appealed the RO's May 1994 
decision to the Board.  In September 1997, the undersigned 
Member of the Board conducted a hearing on the matter in 
Washington, DC (Board hearing).  By a decision in October 
1997, the Board denied the petition to reopen, concluding 
that the evidence received since the January 1978 decision 
was not "new and material."  In doing so, the Board relied 
on the legal definition of "material" in effect in October 
1997, i.e., that in order to be sufficiently material to 
reopen, newly-submitted evidence must raise "a reasonable 
possibility" that, when considered in light of all of the 
evidence of record, the outcome of the claim on the merits 
would be different.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  See October 1997 Board decision, p. 6, citing 
Evans v. Brown, 9 Vet. App. 273 (1996) (progeny of Colvin).

The veteran appealed the Board's October 1997 decision to the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (Court).  In December 1998, the veteran and the 
Secretary filed a joint motion with the Court for an order to 
vacate the Board's October 1997 decision and remand the case.  
The sole basis of the motion was that the test for 
materiality set forth in Colvin v. Derwinski, on which the 
Board's decision relied, had been invalidated by the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
The motion noted that the Federal Circuit in Hodge held that 
materiality should be determined pursuant to the definition 
provided by 38 C.F.R. § 3.156(a), and requested that the case 
be remanded so that the Board could apply that regulation in 
light of Hodge.  In a December 1998 order, the Court granted 
the parties' motion, vacated the Board's October 1997 
decision, and remanded the matter to the Board.


FINDINGS OF FACT

1.  In January 1978, the RO declined to reopen a claim of 
service connection for a seizure disorder, which had been 
previously denied by the Board in January 1974, based on a 
finding that evidence received since January 1974 was 
repetitive of evidence previously reviewed by the Board; the 
veteran did not appeal the RO's decision and it became final.

2.  Evidence received since the January 1978 rating decision 
is either cumulative of evidence already of record at that 
time, or has no direct and substantial bearing upon the 
specific matter of entitlement to service connection for a 
seizure disorder.


CONCLUSION OF LAW

The evidence submitted since the January 1978 rating decision 
is not new and material, and the claim of entitlement to 
service connection for a seizure disorder may not be 
reopened.  38 U.S.C.A. §§ 1110, 1131, 5107, 5108, 7104, 7105 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.156(a) (1998); 
38 C.F.R. § 19.118 (1977).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board denied the veteran's original claim of entitlement 
to service connection for a seizure disorder in a January 
1974 decision.  In December 1977, the veteran sought to 
reopen that claim.  Cf. 38 U.S.C.A. § 5108 (West 1991).  In 
January 1978, the RO entered a rating decision which denied 
his petition to reopen the service connection claim.  The 
veteran was notified of that decision, and he did not appeal 
it  Hence, the January 1978 decision has become final.  
38 C.F.R. § 19.118 (1977).  

The veteran now seeks to reopen his claim.  In this regard, 
the Board notes that where, as here, a veteran seeks to 
reopen a previously and finally denied service connection 
claim, VA adjudicators must undertake a preliminary, two-step 
analysis.  See Winters v. West, 12 Vet. App. 203, 206 (1999) 
(en banc).  First, the Board must determine whether new and 
material evidence has been submitted to reopen the claim.  
Id.; see 38 U.S.C.A. §§ 5108, 7104, 7105 (West 1991 & Supp. 
1999).  If new and material evidence has not been presented, 
then VA adjudicators must, as a jurisdictional matter, refuse 
to open the claim, and there the analysis must end.  Id., 
citing Butler v. Brown, 9 Vet. App. 167, 171 (1996); Hickson 
v. West, 12 Vet. App. 247, 251 (1999), citing Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Conversely, if 
new and material evidence has been presented, the 
adjudicators must turn to the second step of the analysis, 
that is, determining whether the claim is well grounded.  
Winters, 12 Vet. App. at 206; see 38 U.S.C.A. § 5107 (West 
1991).

With respect to the first step of the foregoing analysis, the 
Board notes that "new and material evidence" is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (1998).  "Material" in this context is 
defined to include evidence which "may well contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
[sic] decision."  Hodge, 155 F.3d at 1363; see Elkins v. 
West, 12 Vet. App. 209 (1999) (en banc).  

Applying the first step of the Winters analysis in the 
present case, the Board must consider whether the evidence 
submitted subsequent to the January 1978 decision is "new 
and material."  The evidence of record at that time included 
the veteran's service medical records.  These reflected that 
for the veteran's active duty in the U.S. Navy, he was found 
to be normal on the entrance and separation examinations 
(November 1944 and January 1948, respectively) in all 
pertinent respects.  The service medical records for his 
Naval service were entirely negative for any complaints, 
treatment, or diagnosis of a seizures or convulsions.  An 
April 1947 report reflected his complaints of falling asleep 
on duty, but all tests were negative, and the assessment was 
that there was no disease.  In October 1947, he reported for 
treatment with complaints of abdominal pain, and of "print 
blacking out" after an hour of reading.  The diagnosis was 
renal calculi, and no diagnosis was given for the complaints 
of print blacking out.  

On the veteran's entry into active duty in the U.S. Air 
Force, in January 1948, he was found to be normal on 
examination in all pertinent respects.  Following a motor 
vehicle accident in May 1949, he was brought to the 
dispensary for treatment, arriving on a stretcher.  Physical 
examination revealed, inter alia, multiple abrasions of the 
face and a contusion of the forehead, but he was noted to be 
conscious.  He was discharged to duty after three days of 
hospitalization, and he was noted to be asymptomatic on 
discharge.  There was no diagnosis referable to his facial 
abrasions or the contusion of the forehead.  

In March 1951, the veteran reported for treatment, 
complaining of headaches, and having collapsed at work.  
Beginning in April 1951, the veteran was hospitalized for 
several months, with a chief complaint of headaches.  An 
April 1951 hospitalization transfer summary reflects the 
veteran's report that he dated the onset of headaches to a 
head injury (and unconsciousness), which he reportedly 
incurred in a 1949 motor vehicle accident.  He also said that 
his headaches had recurred since that time.  Later, the 
veteran attributed his headaches to an injury in 1943, in 
which he ran into an extended 2-inch by 4-inch piece of 
lumber.  See, e.g., May 1951 report of history of illness and 
July 1951 clinical history.  He also reported complaints of 
dizziness and "blackouts" since that time.  See id. and 
nursing notes for July and August 1951.  X-ray studies of the 
veteran's skull in May and June 1951 revealed no evidence of 
bone or intercranial pathology, although a June 1951 
electroencephalogram (EEG) revealed generalized cerebral 
dysrhythmia of the fast frequency type, with occasional short 
paroxysmal exacerbations, for which Dilantin and 
Phenobarbital were suggested as treatment.  Later in June 
1951, a pneumoencephalogram (PEG) revealed generalized 
ventricular dilation, abnormal communication associated with 
a defect in the septum pellucidum, and some air over the 
cerebral hemisphere suggestive of cortical atrophy.  In 
September 1951, a Physical Evaluation Board (PEB) examined 
the veteran and rendered a summary and diagnosis of 
encephalopathy, due to trauma, with resultant cortical 
atrophy, manifested by headaches and episodes of 
uncontrollable emotional instability.  A continuation sheet 
to the PEB's report indicated the date of onset was in 1943, 
when the veteran sustained a head injury.  

Also of record in January 1978 was a 1962 certificate from 
the veteran's private attending physician, Edward Borow.  Dr. 
Borow reported treatment of the veteran for frequent 
headaches.  He noted the veteran's report of having run into 
a fence in 1943, and of headaches since then.  He also noted 
the veteran's reports of in-service head traumas, and the 
veteran's reports of increased severity and persistence of 
headaches thereafter.  He noted that headaches had persisted 
to the present time.

Also of record in January 1978 were certain private medical 
records from Dr. Brand.  These included a September 1971 
opinion letter, in which Dr. Brand stated that he had treated 
the veteran for a "convulsive disorder," with the earliest 
possible seizure occurring in 1966.  He noted the veteran's 
history of an in-service diagnosis of encephalopathy due to 
trauma and cortical atrophy, specifically noting the in-
service EEG and PEG findings, as well as the veteran's in-
service treatment with Dilantin.  (December 1970 
correspondence from the veteran and Dr. Brand indicates Dr. 
Brand reviewed the medical records in the claims file at that 
time, which would have included the service medical records.)  
Dr. Brand stated that it would appear that the veteran's 
then-present convulsive disorder may have been related in 
some measure to the encephalopathy previously diagnosed.  

A May 1972 letter from Dr. Brand reflected that the veteran 
had reported an in-service (1949) injury, and noted that the 
U.S. Air Force had determined that the veteran's in-service 
diagnosis of encephalopathy was related to the 1943 injury.  
Dr. Brand stated that although he was unable to make a 
definite commitment as to whether the 1943 or 1949 injury was 
responsible for the veteran's convulsive disorder, he felt 
that VA should state why the 1943 injury was responsible for 
the disorder and not the 1949 accident.  

Dr. Brand's treatment records for the veteran, dated from 
September 1970 to June 1972, were also of record in January 
1978.  These records reflect Dr. Brand's treatment of the 
veteran for complaints of, inter alia, seizures.  A September 
1970 treatment record reflects the veteran's history of 
multiple in-service head traumas.  An undated letter in Dr. 
Brand's treatment records reflects the opinion that the 
epileptic condition, for which the veteran was then being 
treated, existed at the time of his discharge from service in 
October 1951.  That record also noted that in the Air Force 
the veteran was given Dilantin for headaches.  

A May 1973 VA Hospitalization summary reflects that the 
veteran was admitted with a history of a seizure disorder 
starting after a motor vehicle accident in 1960.  He reported 
in-service head injuries in 1946 and 1949.  He also reported 
that his first seizure occurred after the 1960 motor vehicle 
accident, although he attributed the motor vehicle accident 
to a seizure.  The diagnostic impression was that the veteran 
had a post traumatic epilepsy, and that the most likely head 
injury causing those seizures was the 1960 motor vehicle 
accident, since his first seizures occurred at that time.  
The diagnosis was a seizure disorder of possible traumatic 
origin. 

In January 1974, the Board determined that service connection 
was warranted for a generalized ventricular dilation of the 
brain, with abnormal communication associated with a defect 
in the septum pellucidum, and cortical atrophy.  The Board 
determined that with respect to that disability, the 
presumption of soundness had not been rebutted.  However, the 
Board determined that with respect to headaches, service 
connection was not warranted because the evidence clearly and 
unmistakably rebutted the presumption of soundness for that 
disability, and that headaches had their onset in 1943.  The 
Board also denied service connection for a seizure disorder 
and a psychiatric disorder, because such disorders were not 
relatable to the type of brain pathology found in 1951.  In 
doing so, the Board specifically noted the veteran's use of 
Dilantin during service, and found that seizure disorders had 
their onset at least eight years following the veteran's 
final separation from active duty, and were not related to 
any in-service head trauma.  

A February 1974 VA examination report reflects the veteran's 
complaints of, inter alia, dizzy spells, blackouts, and 
epileptic seizures.  The examiner reviewed the claims folder, 
and noted the contents of the May 1973 VA hospitalization 
summary.  The pertinent diagnosis was neuro-post traumatic 
epilepsy, which occurred following head injury in 1960.

An April 1974 VA hospitalization summary reflects that the 
veteran was admitted for observation and evaluation of his 
service-connected disability.  The pertinent diagnosis was a 
grand mal seizure, post traumatic.

From 1951 to October 1974, the veteran submitted a variety of 
statements describing his claimed in-service injuries, and 
expressing his opinion as to why he believed that his seizure 
disorder was related to service or to service-connected 
disability.  Such statements include his August 1972 
testimony before the Board in Washington, DC.

In December 1977, the veteran's representative submitted a 
letter from Dr. Brand, which stated that the veteran had been 
under his treatment for many years for a convulsive disorder.  
Dr. Brand stated that the disorder was a consequence of an 
in-service head trauma.  He also stated that the disorder 
"is with probability, related to the [veteran's] established 
generalized ventricular dilation."  

In a January 1978 rating decision, the RO indicated that the 
December 1977 statement from Dr. Brand reiterated previous 
statements by Dr. Brand, which the Board had considered in 
its (final) 1974 decision.  The RO concluded that Dr. Brand's 
statement was therefore repetitive and not "new and 
material."  All of the aforementioned evidence was in the 
file at the time of the 1978 decision.

Evidence received since the January 1978 decision includes a 
February 1994 statement by Dr. Brand, noting his treatment of 
the veteran for a convulsive disorder.  Dr. Brand opined that 
the veteran sustained head trauma during service, resulting 
in post-traumatic encephalopathy, and, in all reasonable 
medical probability, his seizure disorder.  

Evidence received since the January 1978 decision also 
includes the following:  a February 1995 statement from the 
individual who served with the veteran, which recounted how 
the veteran sustained head trauma in service; VA outpatient 
records, dated in 1995, which mentioned nothing regarding a 
seizure disorder; and additional written statements from the 
veteran, including expressions of his disagreement with the 
recitation of facts relied upon by the RO and Board in their 
decisions regarding his seizure disorder.  During the May 
1995 RO hearing, and the September 1997 Board hearing, the 
veteran testified as to the occurrence of the in-service 
traumas, his in-service treatment with Dilantin, and his 
opinion that the seizure disorder is related to trauma in 
service or to his service-connected generalized ventricular 
dilation of the brain.  At the May 1995 RO hearing, he 
submitted a statement from the manufacturer of Dilantin, 
which reflects that Dilantin is an antiepileptic drug.

The evidence received since January 1978 is not new and 
material, for the following reasons.  The February 1994 
statement of Dr. Brand relates essentially the same 
information regarding the etiology of the veteran's seizure 
disorder as did his September 1971, May 1972, and December 
1977 statements (the old statements). As to the recently 
submitted statements by the veteran and the individual who 
served with him, these are essentially cumulative of the 
evidence in the file at the time of the January 1978 
decision, and, in any event, the fact that the veteran 
sustained at least some head trauma during service is not in 
dispute.  With regard to the veteran's contentions regarding 
Dilantin, and the manufacturer's evidence of Dilantin, the 
Board notes that the veteran raised essentially the same 
contention regarding Dilantin when the Board denied his claim 
in 1974, see, e.g., the veteran's August 1973 statement.  The 
Board's 1974 decision specifically considered evidence 
regarding in-service treatment with Dilantin, see January 
1974 Board decision, p. 5, including the in-service EEG 
record which recommended treatment with Dilantin.  Id. p. 4.  
Even if the veteran's other statements regarding etiology 
were considered new, they would not be material because he is 
not shown to have the medical training, background, or 
expertise necessary to render him competent to express an 
etiologic opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  As to the 1995 VA outpatient treatment 
records, they are "new" in the sense that they were not of 
record in January 1978, but they are not "material" in that 
they have no bearing on the matter of service connection for 
a seizure disorder.  Neither the veteran's statements 
regarding etiology nor the VA treatment records are so 
significant that, standing alone or in combination with the 
evidence previously of record, they would need to be 
"considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156. 

In reaching this conclusion, the Board has considered that 
the RO mentioned the invalidated Colvin standard for 
materiality in its February 1996 supplemental statement of 
the case (SSOC), thereby raising the question of whether a 
remand is needed for the RO to reconsider this matter in the 
first instance.  See Bernard v. Brown, 4 Vet. App. 384, 392-
393 (1993).  However, the RO did not rely on Colvin in that 
SSOC, because it found that the evidence was cumulative, 
i.e., not new, and its prior determinations regarding 
materiality did not rely on the Colvin standard but instead 
cited 38 C.F.R. § 3.156.  Therefore, the Board's instant 
decision is not prejudicial to the veteran in this respect, 
and a remand pursuant to Bernard would be pointless.

In short, none of the evidence received since January 1978 
sheds any additional light on the etiology of the veteran's 
seizure disorder.  As the recently submitted evidence is not 
new and material, the claim may not be reopened.


ORDER

The appeal to reopen a claim of entitlement to service 
connection for a seizure disorder is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals



 

